Mr. Chief Justice Breese delivered the opinion of the Court: The question raised on this record has been séttled by this court in the case of Aird v. Haynie, 36 Ill. 174. In that case, Aird, holding a note executed in Marion county, the county of his residence, assigned, in that county, the note to Haynie, a resident of Alexander county. Haynie brought suit against Aird as endorser, in Alexander county, and sent the summons to Marion to be executed. On a plea by Aird to the jurisdiction of the Alexander Circuit Court, this court held on appeal, that in a suit by the assignee against the assignor thus situated, the Circuit Court of Alexander county could not send its summons to Marion county for service on the defendant, and reversed the judgment. The only difference between that case and this, is^ that the note and assignment showed in what county they were respectively made. Here the notes sued on show they were made in La Salle county, and the endorsement was ih blank. In the absence of proof to the contrary, it must be presumed the notes in suit, were assigned at the place of their date, and this presumption makes the case identical with that cited. After this suit was brought, and on the trial, the plaintiff filled up the blank over the endorser’s name with the words, “pay William Maxwell, Marshall county, Ill., October 16th, 1856.” That a party has a right, holding paper endorsed in blank, to fill the blank, is true to this extent, that he may so fill it, as not to change or enlarge the liability of the endorser. He may put anything in the blank space consistent with the nature of the instrument and the intention of the parties, as indicated by the instrument itself and the endorsement upon it, or that may be proved by competent evidence aliunde. Allen v. Coffil, 42 Ill. 293, referring to Webster v. Cobb, 17 Ill. 459, and Camden v. McCoy, 3 Scam. 431. See, also, Blatchford v. Millikin, 35 Ill. 454. We concur with the Circuit Court in holding that the Marshall Circuit Court did not obtain jurisdiction of the cause by sending the summons to La Salle county, where it was executed, and therefore affirm the judgment. Judgment affirmed.